COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


SARAH L. HUMPHRIES
                                                 MEMORANDUM OPINION *
v.   Record No. 0775-98-2                            PER CURIAM
                                                   DECEMBER 8, 1998
CHARLES M. DAVIS, II


           FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                     William R. Shelton, Judge

           (T. Michael Blanks, Jr.; Barnes & Batzli, on
           brief), for appellant.
           (J. Randolph Smith; Gail H. Miller; Smith &
           Miller, on brief), for appellee.



     Sarah L. Humphries (mother) appeals the decision of the

circuit court finding that she failed to prove that there was a

material change in circumstances since the last custody

determination warranting a modification of custody.      Charles M.

Davis, II (father) was awarded physical custody of the parties'

child by consent order entered September 8, 1995.      On appeal,

mother contends that the trial court erred in (1) failing to find

a material change in circumstances; (2) applying the factors set

out in Code § 20-124.3 to the evidence; (3) applying the

statutory factors and the evidence to its finding of the best

interests of the child; and (4) violating the mandate of Code

§ 20-124.2(B) because the evidence showed that awarding physical

custody to mother would assure both parents frequent and
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
continuing contact with the child.        Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.    Accordingly, we summarily affirm the decision of the

trial court.    See Rule 5A:27.

     Rule 5A:18 bars consideration on appeal of an argument which

was not presented to the trial court.        See Jacques v.

Commonwealth, 12 Va. App. 591, 593, 405 S.E.2d 630, 631 (1991).

The order from which this appeal is taken was endorsed by

mother's counsel with the exception "Seen and objected to on the

basis there has been a material change in circumstances which

warrants a modification of custody."       Mother's counsel raised the

essence of her issue four in summary argument before the trial

court.    We cannot say from our review of the record on appeal

that mother raised either issue two or three with specificity

before the trial court.    See Rule 5A:18.      However, our resolution

of the threshold question set out as mother's first issue makes a

consideration of issues two and three moot.

     As the party seeking to change custody, mother bore the

burden to prove "(1) whether there has been a change of

circumstances since the most recent custody award; and (2)

whether such a change would be in the best interests of the

child."    Hughes v. Gentry, 18 Va. App. 318, 321, 443 S.E.2d 448,

450-51 (1994) (citing Keel v. Keel, 225 Va. 606, 611, 303 S.E.2d

917, 921 (1983)).   In order to allow a change of custody, the

change in circumstances must be material.        See Kaplan v. Kaplan,




                                  - 2 -
21 Va. App. 542, 548, 466 S.E.2d 111, 114 (1996).     A decision on

whether to modify a child custody order is committed to the sound

discretion of the trial court.     See Wilson v. Wilson, 18 Va. App.

193, 195, 442 S.E.2d 694, 696 (1994).    The trial court's

determination of whether a change of circumstances exists and its

evaluation of the best interests of the child will not be

disturbed on appeal if the court's findings are supported by

credible evidence.    See Walker v. Fagg, 11 Va. App. 581, 586, 400

S.E.2d 208, 211 (1991).
     In support of her motion to modify physical custody, mother

alleged three specific changes that warranted a review of

custody:   (1) that her changed work schedule now allowed her to

work at home and to be available to care for the parties' child;

(2) that mother's marriage was even more established than at the

time of the prior custody hearing; and (3) that father's changed

residence was not as favorable to the child.    The evidence was

submitted by deposition testimony, with a brief hearing before

the trial court.   The trial court found that mother failed to

prove a material change in circumstances warranting a change in

custody.   Credible evidence supports that finding.

     Of the changes in circumstances raised by mother to warrant

a modification of custody, the one on which the most emphasis was

placed was mother's changed work schedule.    At the time of the

prior hearing, mother was working out of the home on three

twelve-hour shifts.   Mother's current work schedule is 10:00 a.m.



                                 - 3 -
until 2:30 p.m., and 9:00 p.m. until midnight, five days a week.

Mother noted that her current schedule eliminated the need for

day care for the parties' son.    Mother admitted she was married

at the time of the previous hearing, but alleged that the length

of her marriage was a material change.    Finally, mother alleged

that father's new home was in a neighborhood with few children,

while her neighborhood had many children.

        The overwhelming evidence established that the parties' son

is a thriving, happy youngster who is loved by his parents and

step-parents and who reciprocates that love.    There was evidence

that the child has a strong bond with his father and was eagerly

anticipating being a "big brother" to his new step-sibling.

While mother's changed work schedule was a change in

circumstances, we find no error in the trial court's conclusion

that mother failed to demonstrate that the change was material.

There was no evidence warranting a change in the current stable

physical custody arrangement under which the child was doing so

well.     See Hughes, 18 Va. App. at 322, 443 S.E.2d at 451.

        Mother contends, under her second and third issues, that the

trial court erred by failing to address the second prong of the

Keel test.    Assuming arguendo that those issues were preserved

for appeal, we find them to be without merit.    If a court does

not find evidence of a material change of circumstances,

consideration of the "best interests" prong of the Keel test is

barred by principles of res judicata.     See Hiner v. Hadeed, 15




                                 - 4 -
Va. App. 575, 580, 425 S.E.2d 811, 814 (1993).   In the absence of

evidence that there was a material change in circumstances, we

find no error in the court's failure to expressly apply the

evidence to a consideration of the child's best interests or the

statutory factors set out in Code § 20-124.3.

     Noting that it "recognize[d] the importance of time spent

with both natural parents," the trial court increased mother's

scheduled visitation with the child.   We find the trial court did

not violate the mandate of Code § 20-124.2(B) to "assure minor

children of frequent and continuing contact with both parents,

when appropriate . . . ."
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                              - 5 -